Case: 14-40564      Document: 00513018037         Page: 1    Date Filed: 04/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-40564                                   FILED
                                  Summary Calendar                             April 23, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARTIN CAMACHO, also known as Martin Salinas-Gabina, also known as
Jose Camacho-Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:13-CR-561


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Martin Camacho appeals his guilty plea conviction and sentence for
illegal reentry following deportation in violation of 8 U.S.C. § 1326. Camacho
argues that his guilty plea, which included an appeal waiver, was unknowing
and involuntary. Specifically, he asserts that the district court sentenced him
under § 1326(b)(2) for a prior aggravated felony conviction, but admonished



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40564    Document: 00513018037     Page: 2   Date Filed: 04/23/2015


                                 No. 14-40564

him under § 1326(b)(1), thus misleading him to believe that he would be
sentenced based only on a prior nonaggravated felony conviction.
      Camacho originally raised three issues on appeal, but has moved to
abandon two of his issues, which he states lack merit following correction of
the transcript of the rearraignment hearing.
      The Government moves to dismiss on the basis that Camacho waived his
right to appeal. A waiver does not operate to bar a claim that a waiver or the
plea agreement in which it is set forth was unknowing or involuntary. See
United States v. Carreon-Ibarra, 673 F.3d 358, 362 n.3 (5th Cir. 2012).
      Because Camacho did not raise the voluntariness of his plea in the
district court, we review only for plain error. United States v. Vonn, 535 U.S.
55, 59 (2002). The record reflects that the district court sentenced Camacho
under § 1326(b)(1).    Camacho’s indictment, plea agreement, presentence
report, and judgment all cite § 1326(b)(1). At rearraignment, therefore, the
district court appropriately advised Camacho of his maximum sentence under
§ 1326(b)(1). Thus, Camacho’s guilty plea was knowing and voluntary. See
FED. R. CRIM P. 11(b)(1)(H); United States v. Reyes, 300 F.3d 555, 558 (5th Cir.
2002).
      Camacho’s motion to abandon two appellate issues is GRANTED. The
Government’s motion to dismiss the appeal is DENIED. The Government’s
alternative motion for an extension of time in which to file its appellee’s brief
is DENIED. The judgment of the district court is AFFIRMED.




                                       2